Citation Nr: 0836496	
Decision Date: 10/23/08    Archive Date: 10/31/08

DOCKET NO.  03-14 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received which is 
sufficient to reopen a previously denied claim of entitlement 
to recognition as the surviving spouse of a deceased veteran 
for purposes of Department of Veterans Affairs (VA) death 
benefits.


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Esq. 


WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (the RO).

Procedural history

The veteran served on active duty from October 1964 until 
October 1967. He died in September 1992.

The appellant married the veteran in July 1967.  They were 
divorced in May 1985. The appellant contends that after May 
1985 she and the veteran established a common law marriage 
under the laws of the State of Ohio.

In February 1997, the RO received the appellant's initial 
claim of entitlement to VA death benefits.  A March 1997 
rating decision denied the appellant's claim, finding that 
the appellant and the veteran had not established a common-
law marriage after their May 1985 divorce.  The appellant 
disagreed with the March 1997 RO decision.  Her appeal was 
denied by the Board in March 1999. The appellant did not 
appeal the Board's decision.

In June 2001, the RO received the appellant's request to 
reopen her claim for entitlement to recognition as the 
surviving spouse of the veteran for purposes of VA death 
benefits.  In a November 2002 rating decision, the RO 
declined to reopen the appellant's claim.  The appellant 
disagreed with the November 2002 rating decision and 
perfected an appeal to the Board. 

In December 2003 the Board remanded the appellant's case in 
order to provide her with a videoconference hearing.  In 
March 2004, the appellant presented sworn testimony during a 
videoconference hearing which was chaired by the undersigned 
Veterans Law Judge.  A transcript of that hearing has been 
associated with the appellant's VA claims folder.  The 
appellant's claim was denied in a December 2004 Board 
decision.  The veteran subsequently appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (the Court).  

In a Memorandum Decision dated April 26, 2007, the Court 
vacated the Board's December 2004 decision and remanded the 
case.  The Court's decision will be discussed at below.

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the appellant if further action is required on her part.


REMAND

In an April 2007 Memorandum Decision, the Court found that VA 
did not satisfy the notice requirements of the Veterans 
Claims Assistance Act of 2000 (VCAA).  Specifically, the 
Court noted that the Board had improperly relied on the 
February 2003 statement of the case (SOC) and the August 2003 
supplemental statement of the case (SSOC) as proof that the 
appellant was notified of the pertinent law and regulations.  
In its December 2004 decision, the Board also relied on a May 
2002 letter from the RO which informed the appellant that 
that she must "establish a common-law marriage under the 
State of Ohio and advised her that the State of Ohio stopped 
recognizing common law marriages on October 10, 1991."  
While included in the veteran's claims folder, this letter 
was not included in the record on appeal and the Court was 
unable to determine whether it informed the appellant of what 
evidence and information was necessary to substantiate her 
claim. 

In determining whether or not the error committed by the VA 
was prejudicial, the Court noted that "the evidence of 
record does not demonstrate that [the appellant] clearly 
understood what evidence was necessary to substantiate her 
claim or had a meaningful opportunity to participate in the 
processing of her claim."  See the April 2007 Memorandum 
Decision, page 4.  The Court therefore concluded by 
indicating that by failing to properly advise the appellant 
of "what evidence would be necessary to substantiate the 
elements that were found insufficient in the previous 
denial" VA failed to comply with the notice requirements set 
forth in Kent v. Nicholson, 20 Vet. App. 1 (2006). [The Board 
observes that the Kent decision was issued more than a year 
after the Board's December 2004 decision.]

The Court also noted that "the VCAA requires [VA] to look at 
the bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial."  See the Court's Memorandum 
Decision, page 3.

If, as here, the record has a procedural defect with respect 
to the notice required under the VCAA, this may no longer be 
cured by the Board. The Board must remand the case to the 
agency of original jurisdiction because the record does not 
show that the veteran was provided adequate notice under the 
VCAA and the Board is without authority to do so. See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir.)



Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should provide the appellant with 
a notice letter which complies with the 
notification requirements contained in 
Kent, supra.  In so doing, VBA should be 
informed by the comments of the Court in 
its April 26, 2007 Memorandum Decision.

2.  After completing any additional 
development it deems to be necessary, and 
if warranted by the evidentiary posture of 
the case, VBA should readjudicate the 
issue on appeal. If the benefit sought on 
appeal is denied, the appellant and her 
attorney should be provided with a 
supplemental statement of the case and be 
afforded reasonable opportunity to 
respond. Thereafter, the case should be 
returned to the Board for further 
appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




